Citation Nr: 0104226	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-21 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for cancer of the 
throat.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran served on active duty from August 1942 to July 
1946 and from September 1947 to August 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 


FINDINGS OF FACT

1.  In January 2000, prior to the promulgation of a decision 
in the appeal, the veteran withdrew his appeal concerning the 
claim of entitlement to service connection for bilateral 
hearing loss.

2.  Cancer of the throat did not have its onset during 
service or within one year of the veteran's separation from 
service.

3.  The medical evidence does not establish that the 
veteran's throat cancer is related to his in-service exposure 
to radio frequency radiation or to any in-service disease or 
injury.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran of the claim of entitlement to service connection 
for bilateral hearing loss have been met.  38 C.F.R. 
§§ 20.200, 20.202, 20.204(b), (c) (2000).

2.  The veteran is not entitled to service connection for 
cancer of the throat.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303(a), 3.307, 3.309 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service personnel records show that he served 
in the U.S. Navy, including aboard the U.S.S. Iowa from 
February 1943 to July 1946.  His military occupational 
specialty was a radarman.  

The veteran's service medical records disclose no complaints 
or findings of cancer of the throat.  Examination of the 
throat was negative on separation examinations in July 1946 
and August 1950.

The veteran originally claimed entitlement to service 
connection for cancer of the throat in 1998.  He stated that 
this condition was diagnosed in 1987 and was the result of 
occupational radiation exposure, including from the thousands 
of hours he spent watching radar scopes during World War II.  
He stated that he was a radarman aboard the U.S.S. Iowa for 
three years and watched experimental radar units, 
transmitters, and receivers and fire control, air and sea 
search radars, with no safeguards.

In support of his claim, the veteran submitted private 
treatment records from Claude Hoffmeyer, Jr., M.D, Bayonet 
Point/Hudson Medical Center, and Eugene P. Austin, D.O.  On 
examination by Dr. Hoffmeyer in April 1991, it was noted that 
the veteran had smoked a package and a half of cigarettes a 
day for 40 years or more and had been treated by Dr. Austin 
for hoarseness.  Dr. Hoffmeyer diagnosed a lesion of the 
right vocal cord.  A biopsy revealed moderately 
differentiated squamous cell carcinoma.  The veteran 
underwent a total laryngectomy and right thyroid lobectomy at 
Bayonet Point/Hudson Medical Center in September 1991.  In 
July 1998, Dr. Austin stated that it was his opinion that the 
veteran's "three years of exposure to experimental radar 
could have been a major contributing factor in him 
contracting throat cancer."  

In developing the veteran's claim, the RO requested 
information from the Navy Department, Bureau of Medicine and 
Surgery, in May 1999.  In June 1999, a reply was received 
from J.W. Murray, a Captain in the Medical Corps, who was the 
Director of the Undersea Medicine and Radiation Health 
Division.  The letter provided as follows:

This is in response to your letter of May 28, 
1999, regarding [the veteran's] service 
connected claim for cancer.  [The veteran] 
believes that the many hours he had spent during 
World War II watching radarscopes and being near 
radar equipment on board the USS Iowa caused his 
throat cancer . . .

I have also included a notice from 1943 that 
showed there had been an effort to ensure radar 
operators were not being exposed to excessive x-
rays levels from the high voltage components in 
the radar scopes and transmitters.  This notice 
discontinued as unnecessary the periodic 
examination of radar operators for evidence of 
x-ray exposures and the issuance of radiation 
film badges, using dental film, to assess 
exposures, after a review had shown no evidence 
of injuries or exposure to excessive levels of 
x-ray radiation.

The question of long term health effect from 
exposure to radars on Navy ships was examined in 
an extensive epidemiological study by the 
National Academy of Sciences.  This study 
reviewed the causes of death, hospitalization 
rates while in service and later at VA 
facilities, and disability compensations for 
nearly 40,000 men who served during the Korean 
War period (1950-1954) and whose duties involved 
exposure to radars.  Their 1978 report, 
Occupational Exposure to Microwave Radiation 
(Radar) concluded, ". . .no adverse effects of 
statistical significance could be attributed to 
microwave radiation. . ."

The Navy does not maintain dosimetry records for 
personnel working with non-ionizing forms of 
radiation, such as microwaves and radio 
frequency fields, since there are no known 
adverse biological effects attributable to 
cumulative exposures.  There is no scientific 
basis for associating [the veteran's] cancer 
with his prior work as a radar operator.  
Exposures to radio frequency fields from radio 
and radar transmitters have not been shown to 
cause or to contribute to the later development 
of cancer.  For example, the National Council on 
Radiation Protection and Measurements (NCRP) 
Report Number 86, Biological Effects and 
Exposure Criteria for Radiofrequency 
Electromagnetic Fields, states that "there is no 
well-documented evidence that exposure to 
radiofrequency electromagnetic radiation 
increases the risk of cancer induction in human 
beings or in experimental animals."  Similarly, 
the World Health Organization (WHO) stated in a 
1998 fact sheet on Electromagnetic Fields and 
Public Health that "current scientific evidence 
indicates that exposure to radiofrequency fields 
is unlikely to induce or promote cancers." 

Copies of the literature upon which Dr. Murray's opinion was 
based were enclosed.    

In June 1999, the RO denied entitlement to service connection 
for cancer of the throat as a result of exposure to ionizing 
radiation and bilateral hearing loss.   The veteran was 
notified of the RO's decision by letter dated July 12, 1999.  
Later than month, he submitted a notice of disagreement (NOD) 
to the RO.  A statement of the case (SOC) was issued in 
August 1999, and the veteran submitted a substantive appeal 
to the RO in October 1999.  In a signed statement received at 
the RO on January 12, 2000, the veteran stated that he 
withdrew from appeal the issue of service connection for 
hearing loss.  

The veteran testified at a personal hearing at the RO in 
January 2000.  He contended that the thousands of hours that 
he spent watching radar scopes during World War II aboard the 
U.S.S. Iowa exposed him to significant amounts of radiation 
that caused his throat cancer.  He further indicated that Dr. 
Austin, his primary physician, related his throat cancer to 
exposure to experimental radar.  The veteran attempted to 
provide Dr. Austin a copy of the June 1999 statement from the 
Navy Department, Bureau of Medicine and Surgery so that he 
could further address his opinion; however, Dr. Austin was 
now deceased.  The veteran also stated that radar had been 
changed since 1945, and no tests were made on the radar 
equipment to which he was exposed from 1942 to 1945.  Rather, 
the tests on radar equipment were conducted from 1950 to 
1954.

At the time of his hearing, the veteran provided a written 
statement in support of his claim that essentially reiterated 
his contentions.  He also provided an October 1998 letter 
from Linda Rosenstock, M.D., the director of the National 
Institute for Occupational Safety and Health Centers for 
Disease Control sand Prevention (NIOSH).  Dr. Rosenstock 
reported that the NIOSH staff examined the scientific 
literature to determine what was known about the harmful 
effects of radio frequency radiation exposure in response to 
the veteran's inquiry.  Dr. Rosenstock further stated that,

This is the type of radiation emitted by radar 
and to which you [the veteran] would have been 
exposed on board ship during World War II.  It 
is important to distinguish this type of 
radiation from ionizing radiation such as X 
rays.  Ionizing radiation has been studied 
extensively in the past 50 years and we know 
that exposure to ionizing radiation can increase 
the risk of certain cancers.

The effects of exposure to radio frequency 
radiation have also been the subject of 
extensive research during this time, both in 
human and animal studies.  The results of some 
animal studies have shown an increase in cancer 
in animals exposed to radio frequency radiation.  
Epidemiologic studies of people exposed to radio 
frequency radiation have been inconclusive.  

Many of the studies are not useful because of 
poor epidemiologic design or lack of information 
on exposures.  Thus, at this time, there is no 
evidence of a causal relationship between 
exposure to radio frequency radiation and cancer 
in humans.  


II.  Legal analysis

A.  Bilateral hearing loss

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (2000). 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  

In a signed statement received at the RO in January 2000, the 
veteran stated that he withdrew from appeal the issue of 
service connection for hearing loss.  This is sufficient to 
withdraw the pending issue on appeal.  The veteran has 
withdrawn his substantive appeal concerning the claim of 
entitlement to service connection for bilateral hearing loss.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.   Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


B.  Cancer of the throat

VA has a duty to assist in the development of facts relating 
to this claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the Veterans Claims Assistance Act of 2000, 
VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The veteran was notified in the 
June 1999 rating decision that there was no scientific basis 
for associating his throat cancer with his work as a radar 
operator.  That is the key issue in this case, and the 
discussions in the rating decision, as well as the August 
1999 SOC and May 2000 supplemental statement of the case 
(SSOC), informed the veteran of the evidence needed to 
substantiate his claim.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  He provided the RO 
copies of his private medical records.  Although Dr. Austin's 
complete treatment records have not been obtained, he is now 
deceased and the veteran submitted a copy of his July 1998 
opinion.  The RO also requested and obtained service medical 
and service personnel records from the National Personnel 
Records Center.

Further, the RO obtained a medical opinion from the Navy 
Department, Bureau of Medicine and Surgery, as to the 
relationship between the veteran's throat cancer and his 
exposure to radio frequency radiation.  The veteran obtained 
and submitted a similar opinion from NIOSH.  There is more 
than sufficient evidence of record to decide this claim 
properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000). 

Service connection for certain chronic diseases, specified by 
law and including malignant tumors, may be established on a 
presumptive basis by showing that the specific disease 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran does not contend, nor does the evidence show, 
that throat cancer had its onset during active service or 
within one year of his separation from active service.  
Rather, he stated that his throat cancer was diagnosed in 
1987 and was caused by in-service exposure to radio frequency 
radiation.  Medical records show that this condition was 
first diagnosed on biopsy in 1991. 
 
The record reflects that the veteran was exposed to radio 
frequency radiation during service.  His service personnel 
records show that he served aboard the U.S.S. Iowa from 1943 
to 1946 as a radarman.  Because there is no evidence of 
record showing that the veteran was exposed to ionizing 
radiation during service, nor does he claim that he was, 
38 C.F.R. §§ 3.309 and 3.311 are not applicable.

The record includes some medical evidence in support of the 
veteran's claim.  It also includes medical evidence that is 
not favorable to his claim.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the veteran.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992; Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is 
not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same 
probative value.  Moreover, the Board may not base a decision 
on its own unsubstantiated medical conclusions, but, rather, 
may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). 

For the following reasons, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for throat cancer, because the medical 
evidence reflecting that the veteran's in-service exposure to 
radio frequency radiation did not cause his throat cancer is 
more persuasive and of greater weight than the medical 
evidence that is favorable to such a connection.  

The opinion of Dr. Austin in 1998, which is favorable to the 
veteran's claim, is inconclusive and must, therefore, be 
accorded less weight.  Dr. Austin stated that the veteran's 
three years of exposure to experimental radar could have been 
a major contributing factor in his contracting throat cancer.  
This opinion is speculative and unconvincing.  The qualified 
language of this opinion means that it has limited value.  
Cf. Bloom v. West, 12 Vet. App. 185 (1999); Obert v. Brown, 5 
Vet. App. 30 (1993).  Further, Dr. Austin provided no 
rationale for his opinion and discussed no scientific or 
medical evidence supporting his opinion.  

The opinions from Drs. Murray and Rosenstock finding that 
there is no evidence of a causal relationship between radio 
frequency radiation and cancer in humans dispute Dr. Austin's 
opinion.  The fact that these doctors made conclusive 
statements based upon extensive research and supported by the 
medical literature is highly probative when weighing their 
statements against that of Dr. Austin.  Further, the fact 
that Dr. Murray is the director of the Undersea Medicine and 
Radiation Health Division of the Department of the Navy 
Bureau of Medicine and that Dr. Rosenstock is the director of 
NIOSH, and are presumably well versed in this area of 
medicine, and that these two opinions form a medical 
consensus, is also highly probative.  The medical evidence 
does not establish that the veteran's throat cancer is 
related to his in-service exposure to radio frequency 
radiation or to any in-service disease or injury.

Dr. Austin's opinion, standing alone, does not create a 
reasonable doubt in this case.  A reasonable doubt exists 
where there is an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2000).  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
Id.  It is not a means of reconciling actual conflict or a 
contradiction in the evidence.  Id.  In this case, there is 
not an approximate balance of positive and negative evidence.  
The medical opinions must be evaluated in light of all the 
evidence of record.

The Board is cognizant of the fact that the veteran contends 
that his throat cancer was caused by in-service exposure to 
radio frequency radiation.  However, his lay statements are 
not competent in this regard.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Further, the Board disagrees with the veteran's statement 
that no tests were performed on the original radar equipment 
he worked on from 1942 to 1945.  As noted above, evidence 
provided in support of Dr. Murray's opinion included a June 
1943 BuMed Circular letter that discontinued as unnecessary 
the periodic examination of radar operators for evidence of 
x-ray exposures and the issuance of radiation film badges to 
assess exposures, after a review had shown no evidence of 
injuries or exposure to excessive levels of x-ray radiation.

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for throat cancer, and that the 
claim must be denied. 


ORDER

The veteran having withdrawn his appeal, the claim of 
entitlement service connection for bilateral hearing loss is 
dismissed.

Entitlement to service connection for cancer of the throat is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

